115 Ill. App.2d 402 (1969)
252 N.E.2d 722
People of the State of Illinois, Plaintiff-Appellee,
v.
Robert Martin, Defendant-Appellant.
Gen. Nos. 51,999, 52,288. (Consolidated.).
Illinois Appellate Court  First District, Third Division.
October 9, 1969.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Marshall J. Hartman and James J. Doherty, Assistant Public Defenders, of counsel), for appellant.
John J. Stamos, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and James S. Veldman, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment reversed and cause remanded with directions.
Not to be published in full.